Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-5, 7-15 are pending. Claim 3 is withdrawn.  Claims 1, 2, 4, 5 and 7-15 are currently under examination.
This office action is in response to the amendment filed on 11/18/2022.
All previous rejection not reiterated in this office action are withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, 8-11, 13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,453,226. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application and claims 1-24 of the ‘226 patent both encompass method of treating a subject by using MyD88 inhibitor, a siRNA targeting MyD88.  Although claims 1-23 of ‘226 recites the preamble of protecting retinal pigment epithelium cell, retinal photoreceptor cell, or a choroidal cell, all methods read on administering MyD88 inhibitor as claimed in claims 1, 2, 4-6, 8-11 of present invention.  Moreover, claim 24 of the ‘226 patent is directed to treating AMD by using MyD88 inhibitor.  Claim 3 of the ‘226 patent recites using double stranded RNA to inhibit MyD88, which read on siRNA inhibitor of claims 2, 4, 5 of the present application.  Claim 11 of ‘226 patent recites delivering the inhibitor using methods including IVT and subrentinal injection as recited in present claims 9-11.  Claim 6-8, 10 and 12 of ‘235 also include using inhibitors to IL18, NLRP3 or Caspase1 inhibitor as recited in the present claims 8, 13 and 15.  Therefore, claims 1, 2, 4-6 and 8-11 are obvious in view of claims 1-24 of the ‘235 patent.  
Claim 1, 2, 4, 5 and 7-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/739,821 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 11-15, 18-20 of ‘821 application and claims 1-6 of the present application all encompass a method treating macular degeneration that comprises a single step of administering an inhibitor of MyD88.  Claims 5, 8, 9 and 16 of the ‘821 application recites further administering IRAK1 or IRAK4 inhibitor, which is also recited in claims 7, 12 and 14 of the present application.  Claim 6, 7, 10, 16 and 17 further recites administer inhibitor of P2X7 activation, inhibitor of IL-18, inhibitor of NLRP3 inflammasome, inhibitor of Caspase 1, an inhibitor of AluRNA or compounds that increases the amount of DICER, which is also recited in claims 8, 13 and 15 of the present application.  Claims 9-11 of present application would have been obvious in view of claims 11, 12 and 20 of the ‘821 application because delivering composition such as siRNA to treat eye disorder that associated with RPE cells, retinal photoreceptor or a choroidal cell by subretinal injection or intravitreous injection is routine practice in the art.  Therefore, the claimed method of the present application 1, 2, 4, 5 and 7-15 is obvious variants of the method claimed in claims 1-20 of the ‘821 application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Response to Arguments
Applicant asserts that the person skill in the art considering the claims of the ‘226 patent would not arrive at the method of treating specifically wet age related macular degeneration specified in claim 1. Applicant argues that claim 24 recites treating age related macular degeneration generally, but not wet AMD specifically, and the recitation of “a choroidal cell” in a list of cell types in claim 1 of the ‘226 patent does not alter this conclusion.  
This argument is not persuasive because late stage AMD is either geographic atrophy (GA), the dry form or choroidal neovascularization (CNV) AMD, the wet form. Claim 24 of ‘226 patent thus encompasses both forms of AMD, especially in view of the recitation in claim 1 of ‘226 patent, “a method of protecting an retinal pigment epithelium cell, a retinal photoreceptor cell or a choroidal cell,” it would have been obvious to an ordinary skilled in the art that wet AMD may be treated by the inhibitor of MyD88 because it offer protection to choroidal cell.  Claim 1 of ‘226 patent recites three types of cell that are involved in dry and wet AMD are being protected (by MyD88 inhibitor), as such, the claimed scope overlap with the present claims for treating wet AMD using MyD88 inhibitor.  This rejection is still deemed proper and maintained.

Regarding ‘821 application, Applicant requests the rejection be held in abeyance until claims are otherwise found allowable.
Since Applicant did not provide any reason that this rejection is inappropriate, it is maintained for same reason as discussed above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (8-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636